Judgment for plaintiff entered upon a jury verdict unanimously reversed and vacated, on the law and on the facts, without costs or disbursements, and new trial ordered solely on the issue of damages. In this action against a hospital to recover for injuries alleged to have been sustained by plaintiff by reason of his having been given a blood transfusion of incompatible whole blood, it was established, without dispute, that plaintiff received the wrong type of blood; and, under the circumstances here, a retrial of the issue of liability is neither necessary nor required in the interests of justice. (See Mercado v. City of New York, 25 A D 2d 75.) The record, however, does not adequately support plaintiff’s claim that he sustained serious permanent injuries, including retinal arteriosclerosis and encephalopathy, as a result of the improper transfusion. The verdict of the jury, insofar as it rests upon a finding that these alleged injuries are causally related to the wrongful transfusion is contrary to the greater weight of the evidence; and, absent such causal relationship, there is no support in the record for a substantial verdict. Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.